Title: To Thomas Jefferson from David Humphreys, 27 September 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 27 Sep. 1791. Barclay arrived on the evening of the 23d instant and delivered TJ’s dispatches of 13 May, 13 July and 26 July. These letters were the first to inform him of Barclay’s mission to Morocco, a letter on this subject from Barclay in Philadelphia having failed to arrive.—On the 24th instant he gave the Compte de Rhode, the Prussian minister to Portugal, a letter for  William Carmichael on the subject of the prisoners in Algiers, a copy of which is enclosed. Despite the bitter complaints of the prisoners about the failure of the U.S. to secure their release, contained in late letters he has accidentally seen from Captain O’Bryen, he thinks it would be better for him to continue to negotiate through Carmichael rather than opening a direct correspondence with them. It would only subject him to “a torrent of pathetic and severe complaints, the source of which it would not be possible for me to remove,” and lead the captors to demand a higher ransom.—He has conferred with Mr. Bulkeley about the money to be drawn from Holland for the subsistence of the Algerian captives, and Bulkeley promises no difficulty. Though disinclined to handle public money lest he make an honest mistake and fall under popular suspicion of mishandling public funds, “I will endeavour to have the business done in so clear a manner, and with such vouchers, as that I may have a right to ask and receive a definitive settlement of all the pecuniary concerns between the Public and myself, the moment they shall be completed. And I have to request as the last and greatest favour I can expect from your office, that you will be so kind as to facilitate my endeavours for the accomplishment of this object.”—He suspects that the French Gazettes he expected to receive by the weekly post have been detained in Spain. He encloses several issues of the Leyden papers and has forwarded TJ’s dispatches to Carmichael by the Compte de Rhode.—P.S. He will forward a copy of his letter no. 19, which describes his reception by the Queen, if he learns that TJ has not received the original.
